UNITED STATES SECURITITES AND EXCHANGE COMMISSION Washington, D.C. 29549 FORM 10-QSB (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-2 of the Exchange Act).Yes oNo ý APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1.00 par value – 2,109,833 shares outstanding as of August 9, 2007 Transitional Small Business Disclosure Format (Check one):Yes oNo ý INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets June 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations Three and Six Months Ended June 30, 2007 and 2006 4 Consolidated Statements of Comprehensive IncomeThree and Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Changes in Shareholders’ Equity Six Months Ended June 30, 2007 and 2006 6 Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis Financial Condition and Results of Operations 10 Item 3A(T) – Controls and Procedures 21 Part II – OTHER INFORMATION Item 4 – Submission of Matters to a Vote of Security Holders 23 Item 6 –Exhibit Index 23 Signatures 24 2 Index Part I. FINANCIAL INFORMATION Item I. Financial Statements Weststar Financial Services Corporation & Subsidiary Consolidated Balance Sheets (unaudited) June 30 December 31 2007 2006 * ASSETS: Cash and cash equivalents: Cash and due from banks $ 5,126,383 $ 4,816,290 Interest-bearing deposits 213,162 210,337 Federal funds sold 5,819,000 - Total cash and cash equivalents 11,158,545 5,026,627 Investment securities- available for sale, at fair value (amortized cost of $26,500,125 and $26,415,000, respectively) 25,777,376 26,241,010 Loans 123,199,519 122,463,720 Allowance for loan losses (1,929,498 ) (1,884,080 ) Net loans 121,270,021 120,579,640 Premises and equipment, net 2,922,144 3,004,590 Accrued interest receivable 738,004 920,280 Federal Home Loan Bank stock, at cost 463,300 457,000 Deferred income taxes 764,432 519,456 Foreclosed properties 574,633 106,000 Other assets 744,000 789,859 TOTAL $ 164,412,455 $ 157,644,462 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits: Demand $ 28,698,255 $ 27,463,717 NOW accounts 13,878,724 14,198,547 Money market accounts 29,233,601 32,367,876 Savings 2,312,141 1,956,577 Time deposits of $100,000 or more 23,616,516 18,747,373 Other time deposits 43,175,979 40,136,991 Total deposits 140,915,216 134,871,081 Short-term borrowings 293,212 306,000 Accrued interest payable 531,439 498,390 Other liabilities 867,470 872,138 Long-term debt 8,124,000 8,124,000 Total liabilities 150,731,337 144,671,609 SHAREHOLDERS’ EQUITY: Preferred stock, authorized $1,000,000 shares; No shares issued and outstanding - - Common stock, $1 par value, authorized- 9,000,000 shares; outstanding shares- and 2,109,833 at June 30, 2007 and 1,682,290 at December 31, 2006, respectively 2,109,833 1,682,290 Additional paid-in capital 6,112,814 6,528,387 Retained earnings 5,891,765 4,869,092 Accumulated other comprehensive loss (433,294 ) (106,916 ) Total shareholders’ equity 13,681,118 12,972,853 Total $ 164,412,455 $ 157,644,462 *Derived from audited consolidated financial statements. See notes to consolidated financial statements. 3 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Operations (unaudited) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 2,877,884 $ 2,362,750 $ 5,653,624 $ 4,447,867 Federal funds sold 14,000 7,069 38,923 24,061 Interest-bearing deposits 1,316 1,612 3,337 3,049 Investments: Taxable interest income 222,155 201,966 431,203 404,263 Nontaxable interest income 84,322 88,551 158,818 156,188 Corporate dividends 7,119 7,112 14,690 13,275 Total interest income 3,206,796 2,669,060 6,300,595 5,048,703 INTEREST EXPENSE: Time deposits of $100,000 or more 276,378 194,271 559,179 339,197 Other time and savings deposits 855,631 623,520 1,692,984 1,196,859 Short-term borrowings 44,424 14,165 48,851 36,602 Long-term debt 138,634 135,259 275,797 264,214 Total interest expense 1,315,067 967,215 2,576,811 1,836,872 NET INTEREST INCOME 1,891,729 1,701,845 3,723,784 3,211,831 PROVISION FOR LOAN LOSSES 69,720 61,600 87,575 152,450 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,822,009 1,640,245 3,636,209 3,059,381 OTHER INCOME: Services charges on deposit accounts 288,689 303,107 564,511 592,280 Other service fees and commissions 85,901 75,219 161,891 146,817 Securities losses - (123,684 ) - (208,124 ) Equity in loss of Bank of Asheville Mortgage Company, LLC (11,212 ) (5,402 ) (34,066 ) (16,651 ) Other 30,736 21,235 52,147 41,356 Total other income 394,114 270,475 744,483 555,678 OTHER EXPENSES: Salaries and wages 570,856 512,478 1,142,173 996,461 Employee benefits 108,386 85,471 207,767 169,339 Occupancy expense, net 119,080 83,868 238,702 170,114 Equipment rentals, depreciation and maintenance 108,011 99,154 213,819 192,019 Supplies 69,635 61,606 130,791 122,544 Professional Fees 70,790 42,039 178,047 104,643 Data Processing Fees 162,006 139,218 319,222 278,604 Marketing 80,989 81,853 139,896 128,969 (Income) expenses from foreclosed properties (2,000 ) (2,009 ) 2,629 (917 ) Other 110,494 90,213 200,471 146,615 Total other expenses 1,398,247 1,193,891 2,773,517 2,308,391 INCOME BEFORE INCOME TAXES 817,876 716,829 1,607,175 1,306,668 INCOME TAX PROVISION 293,304 250,417 582,572 457,067 NET INCOME $ 524,572 $ 466,412 1,024,603 849,601 EARNINGS PER SHARE: Basic $ .25 $ .22 $ .49 $ 0.40 Diluted $ .23 $ .21 $ .45 $ 0.37 See notes to consolidated financial statements. 4 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Comprehensive Income (unaudited) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 NET INCOME $ 524,572 $ 466,412 $ 1,024,603 $ 849,601 OTHER COMPREHENSIVE INCOME Unrealized holding losses on securities available for sale (518,925 ) (364,752 ) (531,128 ) (451,572 ) Tax effect 200,046 140,594 204,750 174,082 Unrealized holding losses on securities available for sale, net of tax (318,879 ) (224,158 ) (326,378 ) (277,490 ) Reclassification adjustment for realized losses - 123,684 - 280,124 Tax effect - (47,662 ) - (80,232 ) Reclassification adjustment for realized losses, net of tax - 76,022 - 127,892 OTHER COMPREHENSIVE LOSS, NET OF TAX (318,879 ) (148,136 ) (326,378 ) (149,598 ) COMPREHENSIVE INCOME $ 205,693 $ 318,276 $ 698,225 $ 700,003 See notes to consolidated financial statements. 5 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Changes in Shareholders’ Equity (unaudited) For the Six Months Ended June 30, 2007 and 2006 Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders’ Shares Amount Capital Earnings Loss Equity Balance December 31, 2005 1,401,266 $ 1,401,266 $ 6,805,331 $ 2,809,122 $ (419,176 ) $ 10,596,543 20% Stock Split 280,024 280,024 (280,024 ) Net change in unrealized losses on securities held for sale (149,598 ) (149,598 ) Cash paid in lieu of fractional shares (2,762 ) (2,762 ) Net Income 849,601 849,601 Balance June 30, 2006 1,681,290 $ 1,681,290 $ 6,525,307 $ 3,655,961 $ (568,774 ) $ 11,293,784 Balance December 31, 2006 1,682,290 $ 1,682,290 $ 6,528,387 $ 4,869,092 $ (106,916 ) $ 12,972,853 25% stock split 421,841 421,841 (421,841 ) Net change in unrealized losses on securities held for sale (326,378 ) (326,378 ) Cash paid in lieu of fractional shares (1,930 ) (1,930 ) Issuance of common stock pursuant to the exercise of stock options 5,702 5,702 6,268 11,970 Net Income 1,024,603 1,024,603 Balance June 30, 2007 2,109,833 $ 2,109,833 $ 6,112,814 $ 5,891,765 $ (433,294 ) $ 13,681,118 See notes to consolidated financial statements. 6 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 1,024,603 $ 849,601 Adjustments to reconcile net income to net cash used by operating activities: Depreciation 196,657 173,469 Provision for loan losses 87,575 152,450 Premium amortization and discount accretion, net (10,816 ) 22,081 Deferred income tax provision (40,226 ) (24,055 ) Net (income) expenses from foreclosed properties 1,000 (2,010 ) Losses on sales of securities - 208,124 (Gain) loss on disposal/sale of premises and equipment (50 ) 550 (Increase) decrease in accrued interest receivable 184,876 (117,374 ) (Increase) decrease in other assets 43,259 (21,310 ) Increase in accrued interest payable 33,049 102,420 Increase in other liabilities 7,276 32,996 Net cash provided by operating activities 1,527,203 1,376,942 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of securities available for sale (1,471,666 ) (7,565,132 ) Maturities of securities available for sale 1,414,988 1,145,698 Proceeds from sales of securities - 8,044,456 Net increase in loans (1,352,589 ) (10,370,893 ) Proceeds from sales of foreclosed properties 105,000 21,760 Proceeds from sales of premises and equipment 50 50 FHLB stock purchase (204,300 ) (261,700 ) FHLB stock redemption 198,000 256,500 Additions to premises and equipment (114,211 ) (213,384 ) Net cash used in investing activities (1,424,728 ) (8,942,645 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in demand deposits, NOW Accounts, MMDA and savings accounts (1,863,996 ) (2,198,559 ) Net increase in time deposits 7,908,131 8,172,495 Cash paid for fractional shares (1,930 ) (2,762 ) Issuance of common stock 26 - Proceeds of FHLB advances 5,200,000 11,270,000 Repayment of FHLB advances (5,200,000 ) (9,500,000 ) Net decrease in short-term borrowing (12,788 ) - Net cash provided by financing activities 6,029,443 7,741,174 NET INCREASE IN CASH AND CASH EQUIVALENTS 6,131,918 175,471 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 5,026,627 6,860,962 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 11,158,545 $ 7,036,433 See notes to consolidated financial statements. 7 Index WESTSTAR FINANCIAL SERVICES CORPORTION &
